Citation Nr: 0821034	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  02-01 950	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1992, for the award of service connection for degenerative 
joint disease of the right hip and knee.

(The issue of entitlement to an effective date earlier than 
January 14, 1992, for the award of service connection for 
right cervical radiculopathy is addressed in a separate 
decision.)


REPRESENTATION

Veteran represented by:	Robert W. Legg, Attorney at 
Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision, 
which awarded the veteran service connection for degenerative 
joint disease of the right hip and knee, effective from 
January 14, 1992.  The veteran challenged the effective date 
assigned and perfected an appeal.  In a June 2005 decision, 
the Board denied an earlier effective date.  The veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2007 
memorandum decision, the Court vacated the Board's June 2005 
decision and remanded the appeal to the Board for further 
review.

In the veteran's substantive appeal received in June 2003, 
the veteran requested a hearing about this matter before a 
Veterans Law Judge.  No such hearing has been provided; 
however, in written argument received in April 2008, the 
veteran's attorney clarified that no hearing is being sought 
at this time.  The Board will therefore construe this 
statement as a withdrawal of the hearing request.  38 C.F.R. 
§ 20.702(e).


FINDINGS OF FACT

1.  In the October 1983 letter to his United States Senator, 
the veteran clearly evidenced his belief in his entitlement 
to VA disability compensation for pain in his leg and arms 
and for a pinched nerve.

2.  Degenerative joint disease in the right hip and knee is 
not shown until February 2000, many years after the 1983 
informal claim for entitlement to service connection for pain 
in the legs was received.



CONCLUSIONS OF LAW

1.  The October 1983 letter to the veteran's United States 
Senator was an informal claim for service connection for pain 
in his leg and arms and for a pinched nerve.  38 U.S.C.A. 
§§ 501, 5110 (West 2002); 38 C.F.R. § 3.155 (2007).

2.  The date entitlement to service connection arose for 
degenerative joint disease of the right hip and knee, is 
later than the date of the informal claim.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(q)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that a letter he wrote to his United 
States Senator in 1983 should be accepted as an informal 
claim to reopen a previously-denied claim for entitlement to 
service connection for disability involving his right hip and 
knee, thereby supporting the grant of an earlier effective 
date for that benefit.  

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the veteran was provided with such a 
notification letter in November 2003.  However, in his April 
2008 written argument, the veteran's attorney cites caselaw 
to the effect that any notice deficiency is less likely to be 
prejudicial to an appellant when the appellant is represented 
by counsel, and explicitly waives any requirement for further 
notice, requesting that no Board remand be promulgated based 
solely upon any deficiency in the notice provided to the 
veteran thus far.  The Board accepts this waiver and will 
proceed with review of this appeal, assuming that the 
veteran, as advised by his attorney, is fully cognizant of 
the law governing his appeal and of the type of evidence that 
is necessary to substantiate his claim.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The current effective date of January 14, 1992, was assigned 
because that date is when a pertinent statement from a fellow 
serviceman was received by VA.  The VA accepted this 
statement as an informal claim for entitlement to service 
connection for degenerative joint disease of the right hip 
and knee.  In general, the effective date of a grant of 
service connection is based upon a variety of factors, 
including the date of claim, date entitlement arose, and the 
finality of prior decisions.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

Following the veteran's discharge from service in October 
1969, the veteran filed a claim in January 1973 for service 
connection for "pain in both legs but mostly the right 
one."  He asserted that "this is the result of the 
exercises and maneuvers I had to do."  The RO denied this 
claim in a February 1973 rating decision.  The veteran did 
not appeal this decision and it thus became final one year 
after he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  The veteran reopened the claim 
several years later, and appealed the subsequent denial to 
the Board.  In a March 1979 decision, the Board denied 
service connection for "a disorder of the legs."  

In October 1983, the veteran wrote a letter to his United 
States Senator, in which he expressed his frustration with 
the VA's denial of his claims, making specific reference to 
problems with his "leg and arms."  The Senator's office 
forwarded the veteran's letter to the RO, where it was 
received on October 27, 1983.  The RO did not interpret this 
letter as a claim to reopen, but sent a letter to the 
Senator's office, explaining that the veteran's claim for 
service connection for "a disorder of the legs" had been 
denied by the Board in 1979.  

No further correspondence or other contact was received from 
the veteran until the January 1992 statement which was 
interpreted as an informal claim, and provided the basis for 
the currently-assigned effective date.

The effective date for an award of service connection based 
upon the submission of new and material evidence is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(2) [emphasis 
added].

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511; 38 C.F.R. §§ 3.1(p), 3.400(b)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  We note that the provisions 
of 38 C.F.R. § 3.1(p) and 3.155(a) have remained the same 
since 1983.

In this case, the only communication from the veteran between 
the date of the final March 1979 Board decision and the 
January 1992 statement consists of the 1983 correspondence 
with the veteran's Senator.  The veteran and his attorney 
argue persuasively that this letter should be considered an 
informal claim for service connection for right hip and knee 
degenerative joint disease, asserting that although the 
veteran did not explicitly indicate a desire to reopen his 
claim, a plain reading of the letter reflects the veteran's 
belief in his entitlement to disability compensation.  Upon 
review, the Board agrees.  Review of the letter, which is set 
forth nearly in its entirety in the Court's December 2007 
memorandum decision, shows that the veteran believed he had 
been injured in service and continued to suffer from 
"problems with [his] leg and arms," ever since the original 
injury.  He specifically identified pain resulting from a 
pinched nerve in the letter.  Therefore, the Board holds that 
the 1983 letter to the veteran's Senator may properly be 
considered an informal claim for service connection for pain 
in his leg and arms and for a pinched nerve.

Turning to the second part of the effective date law and 
regulation, the Board must now establish the date that 
entitlement to the benefit sought arose, so that we may 
determine which is the later date.  Review of the medical 
evidence of record fails to reveal a diagnosis of 
degenerative joint disease involving the right hip or knee 
until the year 2000.  Specifically, no degenerative joint 
disease was identified on a May 1996 X-ray film taken of both 
hips.  An October 1998 X-ray film taken for the purpose of 
evaluating for degenerative joint disease of the knees is 
also negative for degenerative joint disease.  Both X-ray 
studies were conducted during VA examinations performed 
pursuant to Board remands for the purpose of identifying 
current disability and identifying any nexus between current 
disability and the veteran's service injury.  The first 
indication of degenerative joint disease of the right knee 
and hip contained in the evidence of record consists of the 
report of a February 2000 VA examination which contains a 
diagnosis of degenerative joint disease of the right hip and 
knee.  

VA recognizes that various diseases and disabilities, 
including traumatic arthritis can manifest after the trauma 
to the body occurs.  See 38 C.F.R. § 3.309.  Service 
connection for the veteran's degenerative joint disease of 
the right hip and knee has already been granted, based upon 
an informed medical opinion on the matter.  However, the 
assignment of an effective date prior to the diagnosis of the 
disease does not comport with VA law, which requires the 
presence of a current disability in order for compensation to 
be paid.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As set forth above, the date of entitlement to an award of 
service connection is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  A successful claim for service connection 
requires a showing of a current disability, and a 
demonstrated nexus between that disability and service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this case, 
the veteran did not have a diagnosis of degenerative joint 
disease of the right hip or knee until many years after the 
1983 informal claim.  Thus, in this case, the later of the 
two dates, the date of receipt of the new claim or the date 
entitlement arose, is the date entitlement arose.  

The informal claim was received in 1983 and the disability of 
degenerative joint disease was initially diagnosed in 2000.  
Entitlement to service connection for a disability cannot be 
said to arise prior to the diagnosis of that disability.  
Therefore, application of the governing law yields the 
conclusion that entitlement to service connection for 
degenerative joint disease of the right knee and hip arose at 
some point between the 1996 and 1998 X-ray studies which 
showed no degenerative joint disease at those points and the 
February 2000 diagnosis of degenerative joint disease in the 
right knee and hip.  In any case, the claim for an effective 
date in 1983 based upon the letter to the veteran's Senator 
must be denied, as the disabilities at issue were not, in 
fact, present at that point in time.

The effective date of the award cannot be earlier than the 
date entitlement arose, as provided by the governing law and 
regulation.  Thus, the Board holds that the evidence does not 
support the award of an effective date earlier than that 
currently-assigned.  The preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than January 1992 for the award of service connection for 
right hip and knee degenerative joint disease.  The appeal 
must therefore be denied.


ORDER

An effective date prior to January 1992, for the award of 
service connection for degenerative joint disease of the 
right hip and knee, is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


